Citation Nr: 1041150	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  05-35 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased disability rating for the 
service-connected chondromalacia patella of the left knee, rated 
as 10 percent disabling on the basis of lateral instability 
and/or subluxation with a separate 10 percent disability rating 
assigned on the basis of limitation of motion due to arthritis.  

2.  Entitlement to an increased disability rating for the 
service-connected chondromalacia patella of the right knee, rated 
as 10 percent disabling on the basis of lateral instability 
and/or subluxation with a separate 10 percent disability rating 
assigned on the basis of limitation of motion due to arthritis.  

3.  Entitlement to an increased disability rating for service-
connected pes planus, rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to December 
1995.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied an increased rating 
greater than 30 percent for bilateral pes planus and for 
increased ratings greater than 10 percent for chondromalacia 
patella of the left and right knees.

In a July 2008 decision, the Board granted the maximum allowable 
schedular rating, 50 percent, for the service-connected pes 
planus.  Additionally, the July 2008 Board decision awarded 
separate 10 percent ratings for the degenerative arthritis 
associated with the service-connected chondromalacia patella, but 
denied ratings higher than 10 percent for the service-connected 
chrondromalacia patella of the right and left knees on the basis 
of lateral instability and/or subluxation.  

The Veteran appealed the Board's July 2008 decision to the United 
States Court of Appeals for Veterans Claims (Court or CAVC).  

In a February 2010 Memorandum Decision, the Court set aside the 
Board's July 2008 decision and remanded the matter for further 
adjudication.  Although the Court vacated the entire Board 
decision, the Board assumes that the Court did not intend to 
vacate and set aside the ratings that were granted by the Board 
in July 2008, and has phrased the issues accordingly on the title 
page. 

The issue of entitlement to a total disability rating 
based on individual unemployability due to service-
connected disability (TDIU) has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.   See Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks increased ratings for the service-connected 
chondromalacia patella of the left and right knees, each rated as 
10 percent disabling on the basis of lateral instability and/or 
subluxation with a separate 10 percent disability rating assigned 
for each knee on the basis of limitation of motion due to 
arthritis.  The Veteran also seeks an increased rating for pes 
planus, to include on an extraschedular basis.    

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of a claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009). 

In the Board's July 2008 decision, it was noted that the 
Veteran's service-connected disabilities did not require or 
result in frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards.  The decision therefore concluded that in the absence 
of evidence of those factors, the criteria for submission for 
assignment of extraschedular ratings pursuant to 38 C.F.R. 
§ 3.321(b)(1) had not been met.  However, as the Court pointed 
out in the February 2010 decision, extraschedular consideration 
may be warranted when a disability results in marked interference 
with employment, and the July 2008 decision failed to address 
this component of 38 C.F.R. § 3.321.  Moreover, the Veteran has 
asserted the service-connected right and left knee disabilities 
limit her working to only 10 to 15 hours per week, and, have in 
the past caused periods of greater limitation and unemployment.  

Critically, after the July 2008 decision was issued, additional 
pertinent evidence was added to the claims file, including a 
December 2008 VA examination report, an October 2009 private 
magnetic resonance imaging (MRI) of the knee, and other 
additional medical records pertinent to her claim on appeal, 
including private medical records showing left knee surgery in 
July 2008.  Significantly, the Veteran submitted a statement in 
July 2010 along with additional pertinent medical evidence and 
specifically requested that her case be sent back to the Agency 
of Original Jurisdiction (AOJ) for review of the newly submitted 
evidence.  See 38 C.F.R. § 20.1304(c).  

In addition, although the case remains on appeal from the 
November 2004 rating decision, the Veteran asserted that she 
wished to have a hearing before RO personnel in a submission of 
October 2009.  As the hearing was requested in connection with an 
appeal as to the increased rating claims at issue herein, the RO 
should schedule her for a hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a hearing at the RO before RO 
personnel in accordance with the Veteran's 
October 2009 request.  

2.  Obtain and associate with the claims 
file any outstanding VA treatment records 
pertaining to the Veteran's service-
connected knee and pes planus disabilities 
not currently of record.

3.  Schedule the Veteran for a VA 
examination to evaluate the severity of the 
service-connected right and left knee 
disabilities and pes planus.  The claims 
folder should be made available to the 
examiner in connection with the 
examination.  All necessary tests should be 
conducted, including x-rays, and the 
examiner should review the results of any 
testing prior to completion of the report.  
The examiner should identify all residuals 
attributable to the Veteran's service-
connected bilateral knee disabilities, 
including the severity of the degenerative 
changes.  The examiner should report the 
range of motion measurements for each knee, 
in degrees, and should also indicate what 
would be the normal range of motion for the 
particular joint.  Any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be noted, 
and any additional loss of range of motion 
due to the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner should state whether pain 
significantly limits functional ability 
during flare-ups or when the knee is used 
repeatedly.  All limitation of function 
must be identified.

The examiner should note whether either 
knee exhibits any recurrent subluxation or 
lateral instability.  If lateral 
instability is found in either knee, the 
examiner should provide an opinion, in his 
or her best medical judgment, whether this 
instability is slight, moderate, or severe 
in degree.  Additionally, the examiner 
should comment as to whether either knee is 
ankylosed, and if so, to what degree.  
Finally, the examiner should comment on 
whether the Veteran's knees are productive 
of semilunar dislocated cartilage with 
frequent episodes of 'locking", pain, and 
effusion into the joint.  

The examiner should comment on the degree 
to which the service-connected bilateral 
knee disabilities affect employment.  

The examiner should also assess the nature 
and severity of the Veteran's service-
connected pes planus.  The examiner should 
comment on the degree to which the service-
connected pes planus affects employment.  

4.  After completion of the requested 
development above, readjudicate the 
Veteran's claims, including, but not 
limited to determining whether the claim 
should be referred for extraschedular 
consideration to the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service, who is authorized to 
approve an extraschedular evaluation.  

5.  If any benefit on appeal remains 
denied, then a Supplemental Statement of 
the Case should be issued and the Veteran 
and her representative should be afforded 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



